915 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Norman YOUNG, Defendant-Appellant.
No. 90-6865.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1990.Decided Oct. 1, 1990.Rehearing and Rehearing In Banc Denied Nov. 8, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  James C. Fox, District Judge.  (CR-86-63-CR-3;  CA-90-28-CIV-3)
Norman Young, appellant pro se.
Thomas Philip Swain, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Norman Young appeals from the district court's order dismissing his federal suit alleging that his plea agreement had been violated.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  United States v. Young, CR-86-63-CR-3;  CA-90-28-CIV-3 (E.D.N.C. July 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In his informal brief Young claims that he should have received concurrent, rather than consecutive, sentences.  Because this issue was not raised before the district court, we decline to decide its merit on appeal